Exhibit 10.62

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,

AS AMENDED. THIS NOTE IS SUBJECT TO THE RESTRICTIONS ON TRANSFER

SET FORTH IN SECTION 3 OF THIS NOTE.

 

OMAGINE, INC.

 

Convertible Promissory Note Due December 8, 2017

$146,000 November 2, 2017

 

1. Omagine, Inc., a Delaware corporation (the “Company”), for value received,
hereby promises to pay to Jeffrey A. Grossman (the “Lender”) the principal sum
of One Hundred Forty Six Thousand Dollars ($146,000) on December 8, 2017 (the
“Maturity Date”), and to pay interest (computed on the basis of a 365-day year)
from November 2, 2017 on the unpaid balance of such principal amount from time
to time outstanding at the rate of twelve percent (12%) per annum, such interest
to be due and payable on the Maturity Date, in each such case subject to earlier
conversion pursuant to the provisions of Section 2 of this Note.

 

2. Conversion. This Note shall be subject to conversion as set forth below:

 

(a) General.

 

(i) Optional Conversion. If this Note is not paid in full on or before the
Maturity Date, the Lender shall have the right, at his option, to convert all or
any portion of the unpaid principal amount of this Note (if any) and accrued
interest thereon into fully-paid and non-assessable shares of the Company’s
$0.001 par value per share common stock, (“Common Stock”), at the conversion
price of (a) ten cents ($0.10) per share at any time subsequent to the Maturity
Date and prior to December 15, 2017, or (b) five cents ($0.05) per share on or
after December 15, 2017, or (c) the lowest price at which any party purchases
Common Stock or equivalents directly from the Company, or the lowest stated or
modified conversion price in any Note issued by the Company, or the lowest
stated or modified exercise price in any option or warrant to purchase Common
Stock issued by the Company (the foregoing a, b, or c being the “Conversion
Price”). Upon such conversion, subject to the provisions of Section 2(c) below,
the Lender shall be entitled to that number of shares of Common Stock determined
by dividing (x) the then outstanding unpaid principal amount of this Note and
accrued interest thereon (the “Conversion Amount”) by (y) the Conversion Price
provided, however, that in no event shall the Lender be entitled to convert any
portion of this Note in excess of that portion of this Note upon conversion of
which the sum of (1) the number of shares of Common Stock beneficially owned by
the Lender and his affiliates, if any, and (2) the number of shares of Common
Stock issuable upon the conversion of the portion of this Note with respect to
which the determination of this proviso is being made, would result in
beneficial ownership by the Lender and his affiliates, if any, of more than
4.99% of the outstanding shares of Common Stock (the “Limitation”) without the
written permission of the Company, which permission the Company may or may not
grant at its sole discretion. For purposes of the proviso in the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and Regulations 13D-G thereunder. The number of shares of Common Stock to
be issued upon conversion of this Note shall be determined by dividing the
Conversion Amount by the applicable Conversion Price then in effect on the date
specified in the Conversion Notice, (as defined below).



 



 

 

 

In order to exercise this optional conversion privilege, the Lender shall
surrender this Note to the Company during usual business hours at the Company’s
principal executive office, accompanied by written notice (a “Conversion
Notice”) in form satisfactory to the Company that (except in the case of a
Limitation as described above in this Clause) the Lender elects to convert all
or any portion of the entire principal amount then outstanding of this Note and
accrued interest. Such notice shall also state the amount to be converted and
the name or names (with address) in which the certificate or certificates for
shares of Common Stock that shall be issuable on such conversion shall be
issued. If less than the entire principal amount then outstanding is converted,
in the case of a Limitation as described above in this clause or by Lender’s
election, the Company shall cancel this Note and reissue an identical note in
the account of the remaining principal amount outstanding after any such
conversion.

 

(ii) Adjustment of Conversion Price. In case the Company shall:

 

  (1) declare a dividend of Common Stock on its Common Stock,

 

  (2) subdivide outstanding Common Stock into a larger number of shares of
Common Stock by reclassification, stock split or otherwise,

 

  (3) combine outstanding Common Stock into a smaller number of shares of Common
Stock by reclassification or otherwise,

 

then, the number of shares of Common Stock issuable upon conversion of this Note
immediately prior to any such event shall be adjusted proportionately so that
thereafter the Lender shall be entitled to receive upon a conversion of this
Note the number of shares of Common Stock which such Lender would have owned
after the happening of any of the events described above had this Note been
converted immediately prior to the happening of such event, provided that the
Conversion Price shall in no event be reduced to less than the par value of the
shares issuable upon conversion.

 

Any adjustment made pursuant to this Section 2(a)(ii) shall become effective
immediately after the record date in the case of a dividend and shall become
effective immediately after the effective date in the case of a subdivision or
combination. In case the Company proposes to take any action referred to in this
Section 2(a)(ii), or to effect the liquidation, dissolution or winding up of the
Company, then the Company shall cause notice thereof to be mailed to the Lender,
at such Lender’s address appearing in this Note, at least twenty (20) days prior
to the date on which the transfer books of the Company shall close or a record
be taken for such stock dividend or the date when such reclassification,
liquidation, dissolution or winding up shall be effective, as the case may be.

 



2

 

 

(b) Mechanics of Conversion.

 

(i) When surrendered for conversion, this Note shall be duly endorsed by, or
accompanied by instruments of transfer in form satisfactory to the Company duly
executed by, the Lender or their duly authorized attorney. As promptly as
practicable after the surrender of this Note for conversion, the Company shall
deliver or cause to be delivered to the Lender a certificate or certificates for
the number of full shares of Common Stock issuable upon the conversion of this
Note in accordance with the provisions hereof.

 

(ii) Immediately upon surrender of this Note for conversion for all of the then
outstanding principal amount of this Note as herein provided, this Note shall no
longer be deemed to be outstanding and all rights with respect to this Note
shall immediately cease and terminate on the conversion date, except only the
right of the Lender to receive shares of Common Stock in exchange therefor. This
Note, when so surrendered for conversion, shall be cancelled. Immediately upon
surrender of this Note for conversion of less than the full principal amount of
this Note then outstanding as herein provided, the Company shall cancel the
original Note and reissue a new note to the Lender for the remaining balance of
the Note, and this Note shall no longer be deemed to be outstanding and all
rights with respect to this Note shall immediately cease and terminate on the
conversion date, except only the right of the Lender to receive (i) shares of
Common Stock in exchange therefor and (ii) the new note for the remaining
principal balance of this Note. The new note will have the same terms of the
Note as amended hereby.

 

(c) Fractional Shares. No fractional shares of Common Stock shall be issuable
upon conversion of this Note but, in lieu thereof, all such fractional shares,
if any, shall be rounded up to the nearest whole share amount.

 

(d) Securities Act of 1933. Upon conversion of this Note, the Lender may be
required to execute and deliver to the Company an instrument, in form
satisfactory to the Company, representing that the shares issuable upon
conversion hereof are being acquired for investment and not with a view to
distribution within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).

 

3. Requirements for Transfer.

 

(a) The shares of Common Stock into which the outstanding principal amount of
this Note together with accrued interest thereon may be converted shall not be
sold or transferred unless either (i) they first shall have been registered
under the Securities Act, or (ii) the Company first shall have been furnished
with an opinion of legal counsel, reasonably satisfactory to the Company, to the
effect that such sale or transfer is exempt from the registration requirements
of the Securities Act.

 



3

 

 

(b) Each certificate representing the shares of Common Stock into which the
outstanding principal amount of this Note together with accrued interest thereon
may be converted shall bear a legend substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be transferred, pledged or
hypothecated unless and until such securities are registered under such Act or
an opinion of counsel satisfactory to the Company is obtained to the effect that
such registration is not required.”

 

(c) This Note shall not be assigned or transferred, voluntarily or by operation
of law. Any attempted assignment or transfer shall be void.

 

4. Prepayment of Principal. The principal indebtedness represented by this Note,
together with all unpaid accrued interest thereon, may be prepaid at any time in
whole or in part, without the consent of the Lender, subject to the right of the
Lender to convert the outstanding principal and accrued interest prior to such
payment and in accordance with Section 2 hereof. Prior to making any payment
hereunder, the Company shall give a written notice of its intention to do so
(“Payment Notice”) to the Lender and the Lender shall have seven (7) days after
receipt by them of such Payment Notice to give a Conversion Notice to the
Company. Absent receipt by the Company of such timely Conversion Notice, the
Company may pay Lender the amount specified in such Payment Notice.

 

5. Default. The entire unpaid principal of this Note and the interest then
accrued on this Note shall become and be immediately due and payable upon
written demand of the Lender, without any other notice or demand of any kind or
any presentment or protest, if any one of the following events (each, an “Event
of Default”) shall occur and be continuing at the time of such demand, whether
voluntarily or involuntarily, or, without limitation, occurring or brought about
by operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any governmental body:

 

(a) If default shall be made in the payment on the Maturity Date of any portion
of principal on this Note, or of any portion of interest on this Note, and if
any such default shall remain un-remedied for ten (10) days; or

 

(b) If the Company (i) makes a composition or an assignment for the benefit of
creditors, (ii) applies for, consents to, acquiesces in, or files a petition
seeking a reorganization, arrangement with creditors or other remedy, relief or
adjudication available to or against a bankrupt, insolvent or debtor under any
bankruptcy or insolvency law or any law affecting the rights of creditors
generally (an “Insolvency Event”) or admits (by answer, default or otherwise) to
an Insolvency Event or to the material allegations of a petition filed against
it seeking the appointment of a trustee, receiver or liquidator, in bankruptcy
or otherwise, of itself or of all or a substantial portion of its assets, or (c)
If an order for relief shall have been entered by a bankruptcy court or if a
decree, order or judgment shall have been entered adjudging the Company
insolvent, or appointing a receiver, liquidator, custodian or trustee, in
bankruptcy or otherwise, for it or for all or a substantial portion of its
assets, or approving the winding-up or liquidation of its affairs on the grounds
of insolvency or nonpayment of debts, and such order for relief, decree, order
or judgment shall remain un-discharged or un-stayed for a period of sixty (60)
days; or if any substantial part of the property of the Company is sequestered
or attached and shall not be returned to the possession of the Company or
released from such attachment within sixty (60) days; or

 

(d) If the Company shall fail to perform any covenant, condition or agreement
under this Note; or

 



4

 

 

6. Representations and Warranties. The Company represents and warrants to the
Lender that:

 

(a) the Company is duly organized, validly existing, and in good standing under
the laws of the State of Delaware and is duly qualified and in good standing in
every other jurisdiction where the nature of its business or the location or
ownership of its properties requires such qualification;

 

(b) the Company has the full corporate power and authority to execute and
deliver this Note and to perform all of its obligations hereunder, and all
necessary corporate action has been taken to execute and deliver this Note and
to make the borrowings hereunder;

 

(c) this Note constitutes the legal, valid, and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization or similar laws generally
affecting the enforcement of the rights of creditors; and

 

(d) the execution, delivery and performance by the Company of this Note do not
(i) violate any provisions of the Company’s Certificate of Incorporation, bylaws
or any contract, agreement, law, regulation, order, decree or writ to which the
Company or any of its properties are subject, or (ii) require the consent or
approval of any person, entity or authority that has not been obtained,
including, without limitation, any regulatory authority or governmental body of
the United States of America or any state thereof.

 

(e) while this Note is outstanding in whole or in part, the Company agrees to
not issue any new common stock or equivalents, including new stock options,
warrants or SARs, to Company management or directors until the Company’s
majority owned subsidiary, Omagine LLC, a limited liability company in the
Sultanate of Oman (“LLC”), has received a minimum investment of fifteen million
U.S. dollars ($15,000,000) (except for the payment that the Company is required
to make to its three independent directors in restricted common shares on an
annual basis with the next restricted common stock payment due them in January
2018). Similarly, the Company may not extend or reprice existing stock options,
warrants, SARs held by Company management or directors (except for the Strategic
Options, Strategic Warrants and Strategic SARs which may be extended but not
repriced). Further, while this Note is outstanding in whole or in part, the
Company may not allow for the conversion of any accrued salary or accrued
independent director fees into the Company’s common stock until the $15,000,000
LLC investment milestone has been achieved. For clarity, this Section 6(e) is
designed to prohibit Company management from receiving any new common stock or
derivatives, or repricing of any existing derivatives until LLC receives the
minimum $15,000,000 investment, but does not preclude the Company from issuing
stock to other non-management persons or entities in its normal course of
business.

 



5

 

 

7. Representations and Warranties of the Lender. The Lender hereby represents
and warrants to the Company as follows:

 

(a) The Lender is acquiring this Note and any shares that may be issuable upon
conversion hereof, for his own account for investment purposes and not with a
view to, or in connection with, any sale or distribution thereof, nor with any
present intention of selling or distributing the same; and the Lender has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof.

 

(b) The Lender has full power and authority to enter into and perform his
obligations under this Note in accordance with its respective terms. The Lender
has made detailed inquiry concerning the Company, its business and its
personnel. The Lender have carefully reviewed the Company’s most recent filing
on Form 10-K with the Securities & Exchange Commission (“SEC”) for the fiscal
year ended December 31, 2016 (the “10-K”) and the Company’s filing on Form 10-Q
with the SEC for the quarterly period ended June 30, 2017 (the “10-Q”). The
officers of the Company have provided the Lender the opportunity to ask
questions and receive answers concerning the 10-K and the 10-Q and the terms and
conditions of the offering of this Note and to obtain any additional information
that the Company possesses or can acquire without unreasonable effort or expense
that is necessary to verify the accuracy of information provided by the Company
to the Lender. The Lender has adequate net worth and means of providing for his
current needs and personal contingencies and the Lender is able to sustain a
complete loss of their investment in the Company. The Lender’s overall
commitment to investments which are not readily marketable is not
disproportionate to their net worth and the Lender’s investment in this Note
will not cause such overall commitment to become excessive.

 

(c) The Lender is an Accredited Investor within the definition set forth in Rule
501(a) of the Securities Act.

 

(d) The Company may take and act in accordance with the written instructions of
the Lender with respect to any matter between the parties pursuant to this Note.

 



6

 

 

8. General.

 

(a) Successors and Assigns. This Note and the obligations and rights of the
Company hereunder shall be binding upon and inure to the benefit of the Company,
the Lender, and his respective heirs, successors and permitted assigns.

 

(b) Recourse. Recourse under this Note shall be to the general unsecured assets
of the Company only and in no event to the officers, directors or stockholders
of the Company.

 

(c) Changes. Changes in or additions to this Note may be made, or compliance
with any term, covenant, agreement, condition or provision set forth herein may
be omitted or waived (either generally or in a particular instance and either
retroactively or prospectively), only upon the written consent of the Company
and the Lender.

 

(d) Currency. All payments shall be made in such coin or currency of the United
States of America as at the time of payment shall be legal tender therein for
the payment of public and private debts.

 

(e) Notices. All notices, requests, consents and demands shall be made in
writing and shall be mailed postage prepaid, or delivered by hand, to the
Company or to the Lender at their respective addresses set forth below or to
such other address as may be furnished in writing to the other party hereto:

 

  If to the Lender: If to the Company:         Jeffrey A. Grossman Omagine, Inc.
  35 Rochelle Drive 136 Madison Avenue   New City, NY 10956-5852 5th Floor    
New York, NY 10016     Attention: President

 

(f) Saturdays, Sundays, Holidays. If any date that may at any time be specified
in this Note as a date for the making of any payment of principal or interest
under this Note shall fall on Saturday, Sunday or on a day which in the City of
New York, New York shall be a legal holiday, then the date for the making of
that payment shall be the next subsequent day which is not a Saturday, Sunday or
legal holiday.

 

(g) No Rights as Stockholder. Until the conversion of this Note, the Lender
shall not have or exercise any rights by virtue hereof as a stockholder of the
Company.

 

(h) Governing Law. This Note shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of New
York.

 

(i) Headings. The headings in this Note are for purposes of reference only and
shall not limit or otherwise affect the meaning of any provision hereof.

 

(j) Corporate Approvals. Upon receipt of a Conversion Notice pursuant to Section
2 of this Note, the Company covenants and agrees to take such actions as shall
be necessary to properly issue such number of shares of Common Stock as shall be
necessary to give full effect to the conversion privileges of the Lender.

 



7

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered in its name as of the date first written above.

 

Omagine, Inc.

 

By: /s/  Charles P. Kuczynski     Charles P. Kuczynski     Vice President,
Secretary  

 



8

 

 

Exhibit A 

  

Form 10-K for the year ended December 31, 2016 (the “10-K”):

 

https://www.sec.gov/Archives/edgar/data/820600/000121390017003771/f10k2016_omagineinc.htm
[http://www.sec.gov/Archives/edgar/data/820600/000121390017003771/f10k2016_omagineinc.htm]

 

 

 

Form 10-Q for the quarterly period ended June 30, 2017 (the “10-Q”):

 

https://www.sec.gov/Archives/edgar/data/820600/000121390017008978/f10q0617_omagineinc.htm
[http://www.sec.gov/Archives/edgar/data/820600/000121390017008978/f10q0617_omagineinc.htm]

 

 

9



 

 

